Title: From Alexander Hamilton to James Read, 15 November 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir
            N york Novr 15. 1799
          
          I have received your letter of the eighth instant, and have no objection consent to the transfer of Levi Pearce to your company, and of Frederick Goldbery to the company of Captain Stille.
          They will therefore be considered as transferred accordingly.
          The two men of whom you speak, as their company is full, must of necessity, be transferred to some other. I am I wish to know their names, and shall attach them, I believe, to your company or to the company of Captain Stille or both according to their election—You will be so good as to send me the names of the officers who are now at the garrison. Captain Littlefield’s company will probably embark on Sunday—They must will therefore draw tomorrow six days provisions three of which must be cooked—
          W—
          C. Read
        